      Case 4:20-cv-00465-DPM Document 10 Filed 08/02/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

CHRISTOPHER INGRAM,
individually and as natural parent,
next friend, and in loco parentis of
Brayden Ingram Horn, a minor                                    PLAINTIFF

v.                       No. 4:20-cv-465-DPM

PENSKE LEASING AND RENT AL
COMPANY                                                        DEFENDANT

                             JUDGMENT
     Ingram's complaint is dismissed with prejudice.



                                                         r
                                 D .P. Marshall Jr.
                                 United States District Judge
                                       ;).... llvtpst   ~2'I
